Citation Nr: 0405015	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  00-20 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE


Entitlement to a total disability rating based on individual 
unemployability resulting from service connected disabilities 
(TDIU).



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from May 13, 1970 to June 
25, 1970, and from December 1975 to August 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs which, in pertinent part, denied a claim 
of entitlement to TDIU.  The Board remanded the claim to the 
RO in June 2001 for additional development.  The case was 
before the Board again in October 2002 at which time the 
Board conducted further development of the claim pursuant to 
its authority under 38 C.F.R. § 19.9(a)(2).  Subsequently, 
the United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) to the extent that it 
authorized the Board to review evidence not considered by the 
RO without obtaining a waiver of review from the claimant.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  In September 2003, the Board 
remanded the case to the RO for review of newly obtained 
evidence.  The RO has reviewed the evidence, continued the 
denial, issued a Supplemental Statement of the Case (SSOC), 
and returned the case to the Board for further appellate 
review.

The Board notes that, during the pendency of this appeal, VA 
cancelled the accreditation of the veteran's attorney of 
record, R. Edward Bates, from representing VA claimants.  By 
letter dated December 10, 2003, the RO notified the veteran 
of VA's determination, and provided him a VA Form 21-22 
(Appointment of Attorney or Agent as Claimant's 
Representative) to be returned if he desired representation 
in his claim.  To date, the veteran has not indicated an 
intent to be represented in this matter.


FINDINGS OF FACT

1.  The veteran holds a 40 percent rating for service 
connected lumbar spine disability with degenerative joint 
disease, a 10 percent rating for service connected 
hypertension, and a noncompensable rating for service 
connected bilateral hearing loss.  He has a combined 50 
percent rating for service connected disability.

2.  The veteran's service connected disabilities do not 
preclude him from performing substantially gainful employment 
consistent with his educational and vocational experiences.


CONCLUSION OF LAW

The criteria for referral to the Director of Compensation and 
Pension for extraschedular consideration of TDIU is denied.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 
4.16(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to a TDIU rating.  
Initially, the Board notes that the provisions of the 
Veteran's Claims Assistance Act of 2000 are applicable to the 
claim on appeal.  Among other things, the VCAA provisions 
expanded VA's notice and duty to assist requirements in the 
development of a claim.  See 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West 2002).  VA has enacted regulations to 
implement the provisions of the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.  

The CAVC's decision in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) held, in part, that the 
implementing regulation for VA's section 5103 notice requires 
language to the effect of "give us everything you've got 
pertaining to your claim(s)."  See 38 C.F.R. § 3.159(b)(1) 
(2003).  The Pellegrini Court also held that a section 5103 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the initial AOJ decision was made in April 2000 
which is prior to enactment of the VCAA on November 9, 2000.  
This rating decision notified the veteran of the Reasons and 
Bases for the denial and, hence, provided guidance to the 
veteran of the evidentiary deficiencies of the case.  A Board 
remand decision, dated June 2001, further described for the 
veteran the standard for adjudicating his TDIU claim and 
contained remand directives advising him of the existence of 
additional information which he was responsible for 
providing, and for which the RO was responsible for 
obtaining.  The Board's remand order held the force of law 
for which the veteran had a right to full compliance.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  By letter 
dated August 2, 2001, the veteran was provided notice of the 
relative duties on the part of himself and VA in developing 
his claim pursuant to the VCAA provisions, to include his 
right to tell the RO "about any additional information or 
evidence that you want us to try to get for you."  This 
notice clearly complies with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication denying the claim.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decision.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).  The majority in the Pelegrini decision intimated 
that failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would per se constitute harmful 
error by nullifying the purpose of the notice in forcing a 
claimant overcome an adverse decision and by substantially 
impairing the orderly sequence of claims development and 
adjudication.  Pelegrini, No. 01-944, slip op. at 13.  

This form over substance interpretation by CAVC would 
literally require the Board, at this point, to vacate all 
prior adjudications and remand this claim to the RO to start 
the claims process anew.  This majority viewpoint contradicts 
a decision by the United States Court of Appeals for the 
Federal Circuit which counseled against this form over 
substance approach by holding, as a matter of law, that a 
case by case analysis is required to determine whether 
prejudicial error occurred as a result of a section 5103 
deficiency.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  For the reasons cited above, VA believes that the 
Pelegrini decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  In fact, as noted by the dissenting opinion in the 
Pellegrini case, this aspect of the Pelegrini decision is 
most probably dicta language having no precedential effect on 
VA.  However, assuming solely for the sake of argument and 
without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  There is 
no evidence of record not previously reviewed by the RO, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and the Board proceeds in 
this case without regard to the RO's jurisdictional findings.  
Jackson v. Principi, 265 F. 3d. 1366, 1370 (Fed. Cir. 2001).  
All previous RO determinations are subsumed by the Board's 
decision as the Board is the single and sole decision maker 
of the Secretary in the matter under consideration.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1104 
(2003).  Quite simply, there is no "adverse determination," 
as discussed by the Court in Pelegrini, for this veteran to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  There 
is also no question the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA's notices.

To the contrary, a blind adherence to the Pelegrini decision 
would further delay adjudication of this claim, which has 
been pending for 4 years, and deprive the veteran of his 
right to timely seek redress before a court of superior 
jurisdiction, if he deemed appropriate.  This delay may be 
substantial since there are thousands of pending claims 
involving "post-adjudicatory" notices which, if all 
summarily remanded, would add to the backlog of cases to be 
adjudicated by VA and increase the "wait in line" by this 
veteran, as well as all other VA claimants, in the 
adjudication of the claims.  A literal reading of the 
Pellegrini case would be an untoward result in this case, 
particularly considering that the veteran chose to waive the 
60-day period to respond to the RO's December 2003 
Supplemental Statement of the Case (SSOC) so that his claim 
could be "immediately" forwarded to the Board for review.  
See SSOC Expedited Action Attachment received December 22, 
2003.  It would also require an unreasonable construction of 
section 5103.  

Quite simply, there is no basis for concluding that harmful 
error has occurred to this veteran because he received his 
VCAA notice after an initial adverse AOJ adjudication.  All 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  On the 
facts of this case, the Board finds that no prejudicial error 
results in the veteran's receipt of his section 5103 notice 
following the RO's initial determination in this case, 
particularly when considering the procedural posture of the 
case and the veteran's intentions as stated on his December 
2003 request for expedited review of his case.  Cf. 38 C.F.R. 
§ 20.1102 (2003) (an error or defect in any Board decision 
which does not affect the merits of the issue or substantive 
rights of the veteran will be considered harmless and not a 
basis for vacating or reversing such decision). 

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
In this case, the RO has obtained the veteran's service 
medical records, his VA clinic records, his VA Vocational and 
Rehabilitation Folder, and records associated with his 
application for disability benefits from the Social Security 
Administration (SSA).  There are no outstanding requests to 
obtain any other records identified by the veteran as 
relevant to his claim on appeal.  Furthermore, as addressed 
more fully below, the Board finds that further examination or 
opinion is not necessary as there is sufficient medical 
evidence of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  Moreover, there is no 
statute or regulation that requires VA to conduct a job 
market or employability survey to determine whether a 
claimant is unemployable as a result of one or more service-
connected disabilities.  See Gary v. Brown, 7 Vet. App. 229 
(1994); see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In summary, the Board finds that there is sufficient evidence 
of record to make a decision on this claim, that the notice 
and duty to assist provisions of the VCAA have been 
satisfied, and that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).  For TDIU 
purposes, marginal employment is not to be considered 
substantially gainful employment.  38 C.F.R. § 4.17 (2003).  
Factors to be considered, however, will include the veteran's 
employment history, educational attainment and vocational 
experience.  38 C.F.R. § 4.16 (2003).

In this case, the veteran holds a 40 percent rating for 
service connected lumbar spine disability with degenerative 
joint disease, a 10 percent rating for service connected 
hypertension, and a noncompensable rating for service 
connected bilateral hearing loss.  These ratings were 
confirmed by final Board decision dated June 2001, and not 
subject to revision at this time.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100(a) (2001).  The veteran is 
not service connected for any other disability.  Under VA 
regulations, his combined 50 percent rating does not meet the 
schedular criteria to render him eligible for consideration 
of a TDIU rating under 38 C.F.R. § 4.16(a).  See 38 C.F.R. 
§ 4.25, TABLE I (2003).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2003).  
Rating boards are required to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  Id.  The CAVC has clarified that, where a claimant 
does not meet the schedular requirements of 4.16(a), the 
Board has no authority to assign a TDIU rating under 4.16(b) 
and may only refer the claim to the C&P Director for 
extraschedular consideration.  Bowling v. Principi, 15 Vet. 
App. 1 (2001). 

An assessment for extra-schedular referral requires 
consideration of the veteran's service-connected disability, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b) (2003).  The veteran's age and effects of non-
service connected disability, however, are not factors for 
consideration.  38 C.F.R. §§ 3.341(a), 4.19 (2003).  The 
issue at hand involves a determination as to whether there 
are circumstances in this case, apart from the non-service-
connected conditions and advancing age, that would justify a 
total disability rating based on unemployability.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  The Board must determine 
if there is some service connected factor outside the norm 
which places the veteran in a different position than other 
veterans with a 50% combined disability rating.  Id.  The 
fact that the veteran is unemployed or has difficulty 
obtaining employment is not enough as a schedular rating 
provides recognition of such.  Id.  Rather, the veteran need 
only be capable of performing the physical and mental acts 
required by employment.  Id.  The schedular criteria 
contemplate compensating a veteran for considerable loss of 
working time from exacerbations proportionate to the severity 
of the disability.  See 38 C.F.R. § 4.1 (2003).

Review of the record reveals that the veteran has obtained 
his high school diploma.  He served as a specialist in 
nuclear biological and chemical warfare in service, and his 
post-service occupational experience primarily involves 
plumbing and carpentry trade work.  He last worked in 
December 1994.  He claims that his service connected 
disability precludes him from securing and maintaining 
substantially gainful employment consistent with his 
educational and vocational experiences.  He reports 
subjective symptoms of severe lumbar spine pain with 
limitation of motion and radicular pain and numbness to the 
right lower extremity.  He indicates that these symptoms 
increase with prolonged sitting or use.  He states that his 
hypertension results in episodes of dizziness and shortness 
of breath, and that his hearing loss disability requires the 
use of a hearing aid in the left ear and interferes with his 
ability to communicate.

As held by the Board in the June 2001 decision, the veteran's 
lumbar spine disability is productive of functional 
limitation consistent with severe limitation of motion.  His 
hypertension is manifested by diastolic pressures not 
predominantly 110 or more or systolic pressure not 
predominantly 200 or more.  His hearing loss disability 
results in level II hearing in the right ear and level III 
hearing in the left ear according to VA regulations.  See 
38 C.F.R. § 4.85, Table VII (2003).  Non-service connected 
disability includes status post left femoral fracture, left 
acetabular fracture and pelvic fracture with intramedullary 
rodding of the left femur and x-ray evidence of separation of 
the symphysis pubis and right sacroiliac joint, bilateral 
carpal tunnel syndrome status post right carpal tunnel 
release, cervical stenosis with radiculopathy of both upper 
extremities, and adjustment disorder with mixed emotional 
features.

In July 1996, the veteran underwent a vocational assessment 
for VA's Vocational and Rehabilitation Program conducted by 
Abilities of Florida.  This assessment summarized the 
veteran's vocational status as follows:

VETERAN HISTORY UPDATE

[The veteran] had a recent Composite 
Evaluation to which the reader is referred.  
He presently has a 30% service connected 
disability rating, with 48 months of credible 
Chapter 31 entitlement remaining, and a 
termination date of December 15, 2000.

[The veteran] returned for additional 
counseling because he re-injured his back 
while participating in a school project at 
Environmental Technology Center.  He further 
stated that he dropped out of the program 
because driving back and forth to school, and 
the physical activities that were required 
aggravated his back condition.  He further 
indicated that he had began to experience 
symptoms of depression due to the additional 
food and travel expenses.

DISABILITY CONDITIONS UPDATE

[The veteran] re-injured his back in March, 
1996, while participating in a class exercise.  
He indicated that he experiences continuous 
lower and upper back pain on a daily basis.  
He noted that he obtained treatment at James 
A. Haley Veterans Hospital, and was prescribed 
Motrin and muscle relaxers and instructed no 
to participate in any strenuous activities.  
In addition to the current injury, [the 
veteran] states that he cannot turn his neck 
or head to the left.  He also indicated that 
his left arm becomes numb because of this.  
His neck condition also causes headaches on a 
weekly basis.  [The veteran] has a surgical 
rod in his left leg which causes pain on a 
daily basis.  Due to the rod, his left leg is 
longer than his right, which was resulted in 
pain in his right hip due to the way he 
ambulates.  [The veteran] is scheduled to see 
a neurologist in July 1996, regarding numbness 
he has been experiencing in his left arm due 
to the cervical spondylosis.  However, he 
states that if the doctor recommends surgery, 
he will not participate.

Due to [the veteran's] back and neck 
conditions, he indicates that he experiences 
pain on a continuous basis.  This pain 
inadvertently affects his hypertension 
disorder, which causes him to become more 
stressed.  [The veteran] indicated that he had 
a Mental Health appointment on June 25, 1996.  
He reports that he saw Dr. Swan at James A. 
Haley Veterans Hospital.  [The veteran] noted 
he did not receive a mental health diagnosis, 
and was instructed to return for further 
mental health counseling.

REDEVELOPMENT COUNSELING SUMMARY

[The veteran] was seen in counseling on May 
28, 1996, and June 26, 1996.  During both 
occasions, [the veteran] stated that he did 
not feel that he would be able to complete an 
educational program or maintain employment due 
to his physical conditions.  However, he 
stated that because of his disability 
conditions and inability to work, his 
financial situation is extremely difficult.  
He states that his only income is the money he 
receives from his disability benefits from the 
Veterans Administration, which is $230 per 
month.  He also indicated that his wife has 
applied for Social Security benefits, and is 
anticipating knee replacement surgery on both 
knees.  [The veteran] reported that he applied 
for Social Security benefits, but was denied.  
However, he has re-applied for those benefits.

During the vocational exploration process, it 
was requested that [the veteran] comprise a 
list of all the physical problems that are 
causing the most difficulty for him at this 
time.  He completed this assignment in a 
timely manner.

Attached to the vocational assessment was the veteran's list 
of physical disabilities, and examiner notations (represented 
by black bold font).

I have degenerative joint disease of the 
spine.

Cervical spondylosis from C3 to C7, most 
significant at C5-6 with resulting spinal 
stenosis.

This causes me to have headaches [come and go 
weekly], pain in my neck, pain and numbness in 
my left shoulder, arm and hand [daily pain.]

I have a surgical rod in my left leg from my 
hip to my knee [states rod causes pain on 
daily basis].

My pelvis is misaligned and my left leg is one 
inch longer than the right.

I have lower back pain with pain down both 
legs and numbness and tingling in both feet 
[continuous pain (24 hr./day)].

I am unable to sit, stand or walk for 
prolonged periods of time [no more than 30 min 
or less required to alternate position 
frequently].

I can't bend or twist my body.

I can't lift weight over 20 lbs.

I have hypertension.

It is very difficult for me to study and 
retain anything.  Because I am always in pain, 
my power of concentration is very low and my 
frustration is very high.

Due to rod, left leg is longer than right 
which causes pain in right side due to way he 
has to walk.

Can't reach over his head.

States he's experiencing stress & depression 
from inability to work and unable to do 
physical tasks.

As a result of review of the veteran's disability picture, 
the vocational assessment resulted in the following 
conclusion:

SYNTHESIS OF REDEVELOPMENT COUNSELING

This case presented in staffing on June 20, 
1996, at DVA Regional Office with Counseling 
Psychologist Roger Dykstra.  The following is 
based upon discussion at this staffing, as well 
as additional developments during Redevelopment 
Counseling.

FEASIBILITY

During this Redevelopment Counseling, 
ongoing feasibility was addressed.  
Due to [the veteran's] medical 
conditions, it appears that the 
vocational goal of Pollution Control 
Technician is not feasible.  In 
addition, a suitable vocational 
objective was not identified.  [The 
veteran] does not feel that he can 
work or attend school.  [The veteran] 
has applied for Social Security 
benefits.

REHABILITATION SERVICES RECOMMENDED

It is anticipated that the Counseling 
Psychologist will find that [the veteran] is 
infeasible due to the severity and number of 
his disability conditions.

In November 1998, an SSA determination dated November 1998 
found that the veteran had become totally disabled, based on 
a primary diagnosis of "Disorders of the back," on December 
1994.  In his application, the veteran gave the following 
description of how his disabilities affects his 
employability:

"I am unable to bend, squat or reach hands 
above my head.  I cannot stand, walk or sit 
for more than 10 to 15 minutes without severe 
pain.  My feet & hands go numb.  I am always 
irritable, I don't get any sleep at night and 
very short naps during day, I'm depressed and 
stressed out, and cannot concentrate."

A May 1998 examiner assessment, which included review of the 
cervical and lumbar spine magnetic resonance imaging (MRI) 
scan results and clinic findings, provided an impression that 
the veteran's mentioned "allegations are not severe."  The 
explanation of determination included the following rationale 
for the decision:

"This 47 year old claimant experiences 
chronic pain in his back, arms, and legs.  An 
MRI revealed spondylosis of C5-C6 and 
congenital narrowing of the lumbar spine.  An 
examination of the back revealed decreased 
range of motion.  The left leg is an inch 
longer than the right.  He needs assistance of 
a cane to walk.  He cannot remove his shoes.  
He is unable to do fine motor activity with 
his hands.

It is determined that the combined multiple 
i[m]pairments of the claimant equals severity 
of Listing 1.05c and an allowance is 
substantiated as of the alleged date of 
onset."

VA examination in March 2000 reflected the veteran's report 
of chronic "10/10" lumbar spine pain with right lower 
extremity radicular symptoms.  He ambulated with use of a 
cane and brace.  He was prescribed Baclofen and Percocet for 
his pain.  Following examination, the examiner provided the 
following opinion:

"Patient should not be given consideration 
for unemployability due to his service 
connected disability for limitation of motion 
of his lumbar spine.  Patient is employable 
and should return to some type of gainful 
employment."

In this case, the record includes assessments by SSA and VA's 
Vocational Rehabilitation Service that the veteran is 
currently incapable of securing and maintaining substantially 
gainful employment.  Both of these assessments clearly state 
that service connected disability, particularly lumbar spine 
disability, is among several non-service connected 
disabilities which combine to result in his unemployability.  
The veteran's non-service connected symptoms of upper 
extremity numbness with limitation of motion and loss of fine 
motor skills, cervical spine pain, headaches, left leg and 
pelvic pain, and depression may not be considered to 
determine his eligibility for referral for extraschedular 
consideration.  There is no medical evidence of record that 
the veteran is physically incapable of performing 
substantially gainful employment due to his service connected 
disability.  

Rather, the competent evidence of record includes VA opinion, 
dated March 2000, that the veteran's lumbar spine disability 
does not preclude him from gainful employment.  The medical 
evidence does not suggest that the combination of his lumbar 
spine, hypertension and hearing loss disabilities renders him 
unemployable.  There is also no evidence which suggests that, 
even when considering his limitations and exacerbations, that 
some factor exists which takes his case outside the realm of 
the usual so as to render impracticable his 50 percent 
schedular rating.  His 50 percent rating contemplates loss of 
working time due to exacerbations, see 38 C.F.R. § 4.1, and 
he has not required any hospitalizations due to his service 
connected disabilities.  See 38 C.F.R. § 3.321(b) (2003). 

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the veteran is 
unemployable due to his service connected disabilities.  The 
Board finds that the allegations of unemployability provided 
by the veteran are neither persuasive nor supportable when 
viewed in light of the competent evidence of record.  See 
38 C.F.R. § 3.159(a) (2003).  The benefit of the doubt rule 
is not for application.  38 U.S.C.A. § 5107(b) (West 2002).  
Thus, the Board finds that no basis exists to warrant 
referral of the claim to the Director, Compensation and 
Pension Service for extraschedular consideration.  Bowling, 
15 Vet. App. 1 (2001).


ORDER

The claim of entitlement to TDIU is denied.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



